     Case 2:17-cr-00008-JAM-EFB Document 69 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:17-cr-0008-JAM-EFB P
12                       Respondent,
13            v.                                        ORDER
14    BRANDON ANDERSON-LACY,
15                       Movant.
16

17           Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside or

18   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 16, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   /////

28   /////
                                                       1
     Case 2:17-cr-00008-JAM-EFB Document 69 Filed 05/12/20 Page 2 of 2

 1          1. The findings and recommendations filed March 16, 2020, are adopted in full.

 2          2. Movant’s motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

 3   § 2255 (ECF No. 66) is DISMISSED pursuant to Rule 4(b) of the Rules Governing Section 2255

 4   Proceedings.

 5          3. The Clerk of the Court is directed to close the companion civil case, No. 2:19-cv-1229-

 6   JAM-EFB P .

 7          4. The Clerk is directed to enter judgment accordingly.

 8
     DATED: May 11, 2020
 9
                                                 /s/ John A. Mendez____________              _____
10

11                                               UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
